HUBBART, Judge
(dissenting).
I must respectfully dissent. I would affirm the order under review in all respects. In my view, the subject tape recordings were properly suppressed by the trial court because they represent the fruit of an unreasonable interception of a private conversation involving the defendant and the police in violation of the defendant’s rights guaranteed by Article I, Section 12 of the Florida Constitution. No intercept warrant was ever obtained for the subject electronic eavesdropping although concededly it was practicable to have obtained one. As such, the subject tape recordings were inadmissible in evidence and the state agent’s “consent” to the subject electronic eavesdropping cannot change this result. I have more fully developed the authorities and reasoning to support this view in my dissenting opinions in State v. Shaktman, 389 So.2d 1045 (Fla.3d DCA 1980) (opinion filed this date), and Franco v. State, 376 So.2d 1168, 1170-1172 (Fla.3d DCA 1979), upon which I rely for my dissent herein.